Exhibit 10.1

EXECUTION COPY

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (“Agreement) is made by and between Joel Morganroth,
M.D., P.C., a Pennsylvania professional corporation (“Consultant”), and
eResearchTechnology, Inc., a Delaware corporation (“Company”), as of April 9,
2012.

WHEREAS, in connection with the consummation of the transactions described in
that certain Agreement and Plan of Merger dated April 9, 2012 (the “Merger
Agreement’) by and among Company, Explorer Holdings, Inc., a Delaware
corporation (“Parent”), and Explorer Acquisition Corp., a Delaware corporation
(“MergerSub”), MergerSub shall be merged with and into the Company with the
Company becoming the surviving corporation (the “Merger”); and

WHEREAS, Consultant currently provides services to Company pursuant to that
certain Consultant Agreement dated March 1, 2010 (the “Prior Agreement”);

WHEREAS, effective as of, and contingent upon, the closing of the transactions
contemplated by the Merger Agreement (the “Effective Date”), Company desires to
engage Consultant to provide consulting services on the terms and conditions,
and for the consideration, hereinafter set forth, and Consultant desires to be
engaged by Company on such terms and conditions, and for such consideration;

WHEREAS, in connection with the Merger, effective as of, and contingent upon,
the Effective Time, Consultant shall sell all of its assets to Company for
$875,000 pursuant to an Asset Purchase Agreement substantially in the form of
agreement attached hereto as Exhibit A to be entered into after the date hereof
(the “Asset Sale”); and

WHEREAS, Company and Consultant now desire to enter into this Agreement whereby
Consultant shall perform consulting services for Company on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the premises and their mutual covenants and
promises contained herein, Company and Consultant agree to the following:

1. Description of Services. During the Term, and subject to the terms and
conditions of this Agreement, Consultant agrees to provide Joel Morganroth, M.D.
to perform services for Company as set forth herein, which shall primarily
involve serving as Company’s Chief Cardiac Consultant providing scientific and
cardiac consulting oversight. The specific nature and amount of the services to
be performed during the Term under this Agreement shall be as determined by
Company’s Board of Directors (the “Board”), as reasonably acceptable to
Consultant and reasonably consistent with past practices.

2. Term and Renewal. This Agreement shall be effective as of the Effective Date
and shall remain in effect for a period of three (3) years (the “Term”) unless
terminated earlier pursuant to the terms of this Agreement. At the end of the
Term, the Agreement may be extended for an additional period or periods upon
mutual agreement by the Company and the Consultant in writing.



--------------------------------------------------------------------------------

3. Compensation and Expenses.

(a) Consulting Fees. As full and complete compensation for the services to be
performed by Consultant under this Agreement, the Company shall pay the
Consultant consulting fees in an amount equal to $44,000 per month. The
consulting fees shall be payable on the first business day of each month during
the Term.

(b) Performance Payment. In addition, each calendar year during the Term,
commencing with the calendar year 2013, the Consultant shall be eligible to
receive an additional payment in an amount up to $251,000 (for calendar year
2012, the Consultant shall be eligible to receive an additional payment in an
amount up to $126,000), as determined by the Company in good faith (the “Annual
Payment”). The amount, if any, of such Annual Payment for each such calendar
year shall be determined based upon the Company’s attainment of reasonable
performance goals approved by the Board in its sole discretion. Each such Annual
Payment shall be payable in a lump sum cash amount during the calendar year
following the year for which such Annual Bonus is earned and within 60 days of
the date the Company’s audited financial statements are received by the Board
for such year.

(c) Costs and Expenses. Except as stated herein, Consultant shall be fully and
solely responsible for all costs and expenses incident to the services furnished
to Company under this Agreement, including, but not limited to, all costs of
training, tools, equipment, materials, fees, licenses, fines, bonds, taxes
(including, but not limited to, FICA, FUTA, workers’ compensation, and
unemployment insurance taxes), and all of Consultant’s other costs of doing
business. Company shall reimburse Consultant for certain out-of-pocket expenses
actually incurred by Consultant in rendering services under this Agreement
which, in the reasonable opinion of Company, are reasonable and necessary and
consistent with past practices. Consultant shall provide Company with copies of
receipts or other reasonable documentation for all such expenses requested for
reimbursement. Company shall reimburse such expenses to Consultant no later than
forty five (45) days following receipt by Company of a written request and
accompanying supporting documentation therefor.

4. Confidentiality; Proprietary Information.

(a) Any and all information disclosed by Company, its officers, directors or
consultants to Consultant, whether delivered prior to of after the Effective
Date, will be considered confidential. Consultant understands that Company
possesses and will continue to possess information that has been created,
discovered or developed, or has otherwise become known to Company, and/or in
which property rights have been assigned or otherwise conveyed to Company, which
information has commercial value in the business in which Company is engaged.
All such information, including, without limitation, the information developed
by Company and disclosed to Consultant during the term of this Agreement, and
including any

 

2



--------------------------------------------------------------------------------

other information developed by or on behalf of Consultant pursuant to this
Agreement, is hereinafter referred to as “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, designs, data, know-how, improvements, inventions,
techniques, financing plans and strategies, marketing and commercialization
plans, forecasts and customer and contact lists. Accordingly, Consultant further
agrees as follows:

(i) All Proprietary Information shall be the sole property of Company, and
Company parties shall be the sole and exclusive owners of all patents and other
intellectual property and ownership rights in connection therewith. At all times
during this Agreement and at all times after expiration or termination of this
Agreement, Consultant will keep in confidence and trust all Proprietary
Information, and will not use or disclose any Proprietary Information without
the prior written consent of Company, except as may be necessary in the ordinary
course of performing the duties of Consultant hereunder. No announcement, oral
presentation or publication of any kind relating to any Proprietary Information
shall be made by Consultant without the prior written consent of Company, and
Company shall have no obligation to consent to any such announcement, oral
presentation or publication by Consultant; and

(ii) All documents, data, records, apparatus, equipment and other physical
property, whether or not pertaining to Proprietary Information, furnished to
Consultant by or on behalf of Company or developed by or on behalf of Consultant
pursuant to this Agreement, shall be and remain the sole property of Company and
shall be returned promptly as and when requested by Company. Consultant agrees
to return and deliver all such property upon expiration or termination of this
Agreement for any reason and Consultant shall not retain or reproduce any such
property upon expiration or termination, without the express written consent of
Company.

(iii) Notwithstanding the foregoing, Proprietary Information shall not be deemed
to include information that Consultant can demonstrate (a) is or hereafter
becomes generally available to the public other than as a result of a breach of
this Agreement by Consultant, or (b) was made known to Consultant by a third
party lawfully in possession of such information and not in breach of any
confidentiality obligation with respect thereto, as evidenced by Consultant’s
written records. In the event that Proprietary Information is required to be
disclosed by Consultant pursuant to a governmental or court proceeding,
Consultant shall notify Company in writing (unless prohibited by law) in a
timely manner of the required disclosure and afford Company the opportunity to
seek a protective order, if and to the extent permitted or practicable, to limit
the nature and scope of the information to be disclosed. Consultant further
agrees to take all reasonable steps to limit such disclosure only to the extent
and to the persons, as required by such governmental or court proceeding.

 

3



--------------------------------------------------------------------------------

The obligations in this Section 4 shall survive any termination or expiration of
this Agreement.

(b) Consultant further agrees as follows:

(i) Consultant shall promptly disclose to Company or its designee all
intellectual property (including, but not limited to any inventions,
improvements, formulae, processes, techniques, know-how, data, patents or
applications for patents, trade secrets, trademarks, copyrights and confidential
information as described in this Section 4), made or conceived or reduced to
practice or learned by Consultant as a result of performing services for Company
pursuant to this Agreement ( “Intellectual Property”).

(ii) Consultant agrees to and does hereby sell, assign, transfer and set over to
Company, and its successors or assigns, as the case may be, all right, title and
interest in and to all Intellectual Property developed or conceived individually
or in conjunction with others in performance of this Agreement, to be held and
enjoyed by Company, or its successors or assigns, as the case may be, to the
full extent of the term for which any Letters Patent may be granted and as fully
as the intellectual property would have been held by Consultant had this
Agreement, sale or assignment not been made.

(iii) Consultant shall execute and deliver any and all instruments and documents
and perform any and all acts, necessary to obtain, maintain or enforce patents,
trademarks, trade secrets and copyrights for such Intellectual Property, and
shall make, execute and deliver any and all instruments and documents and
perform any and all acts necessary to obtain, maintain or enforce patents,
trademarks, trade secrets and copyrights for such Intellectual Property as
Company may designate in any and all countries. All costs and expenses of
application and prosecution of such patents, trademarks, trade secrets and
copyrights shall be paid by Company.

(iv) Any copyrightable material prepared by Consultant as a result of
Consultant’s activities with Company, in performance of this Agreement, are
prepared as “works for hire” for the benefit of Company. Consultant hereby
assigns to Company any copyright to which Consultant is entitled for any
copyrightable material prepared in the course of the performance of this
Agreement for Company. Company shall have the right to reproduce, modify and use
such material and all results generated as the result of services rendered under
this Agreement for any purpose related to its lawful business.

(v) Upon the written request of Company, Consultant shall make any assignment
provided for in this Section 4 directly to, or for the benefit of, Company, a
Company affiliate or Company designee, including Consultant’s performance of any
related obligations hereunder.

 

4



--------------------------------------------------------------------------------

(c) For purposes of this Section 4, the term Consultant shall include Consultant
and all of its agents and employees, including Dr. Joel Morganroth. Consultant
shall cause Dr. Morganroth and any other employees, agents or consultants of
Consultant providing services under the Agreement (each a “Covered Person”) to
comply with the provisions of this Section 4, and shall be responsible for any
breach by any such Covered Person. Upon Company’s request, Consultant shall
cause any Covered Person to execute and deliver such documents obligating any
such Covered Person to comply with the provisions of this Section 4.

5. Remedies. Consultant acknowledges that Company may not have an adequate
remedy at law if Consultant or any Covered Person breaches the terms of
Section 4 hereof. Accordingly, in such event, Company shall have the right, in
addition to any other rights it may have at law or equity, to seek in any
tribunal of competent jurisdiction injunctive relief to restrain any breach
(without requirement of posting a bond).

6. Termination. Consultant’s services hereunder may be terminated by the Company
or the Consultant, as applicable, without any breach of this Agreement only
under the following circumstances:

(a) Expiration of Term. This Agreement will terminate automatically at the
expiration of the Term, except for any provision of this Agreement that by its
terms is to be performed after, or survives, termination of this Agreement.

(b) Dissolution of Consultant; Death; Disability. This Agreement will terminate
automatically upon the dissolution of the Consultant, or upon the death or
Disability of Dr. Morganroth, without further obligation or liability, except
for (i) payment of any compensation earned prior to the date of termination and
(ii) any provision of this Agreement that by its terms is to be performed after,
or survives, termination of this Agreement. “Disability” shall mean a mental or
physical condition which, in the reasonable opinion of a medical doctor selected
by the Company’s board of directors, can be expected to be permanent or to be of
an indefinite duration and which renders Dr. Morganroth unable to perform the
services required by this Agreement, or Dr. Morganroth shall have been absent
from his duties hereunder on a full-time basis for 120 consecutive days, or 180
days during any twelve month period, and within thirty (30) days after written
notice (which may occur before or after the end of such 120 or 180 day period),
by the Company to Consultant of the Company’s intent to terminate the Agreement
employment by reason of such Disability, Dr. Morganroth shall not have returned
to the performance of his duties, as assigned to him, hereunder.

(c) Termination for Cause. Notwithstanding the forgoing, Company may terminate
this Agreement at any time prior to the expiration of the Term for Cause,
without further obligation or liability, except for (i) payment of any
compensation earned prior to the

 

5



--------------------------------------------------------------------------------

date of termination, (ii) any provision of this Agreement that by its terms is
to be performed after, or survives, termination of this Agreement and (iii) with
respect to any breach of this Agreement occurring on or prior to the date of
termination. “Cause” shall mean, in the reasonable judgment of the Company,
Consultant or any Covered Person (i) fails to perform any reasonable directive
of the Company for customary and usual activities that may be given from time to
time, in accordance with Section 1 of this Agreement, for the conduct of the
Company’s business; (ii) materially breaches any of its commitments, duties or
obligations under this Agreement; (iii) embezzles or converts to its own use any
funds of the Company or its Affiliates or any business opportunity of the
Company of its Affiliates; (iv) destroys or converts to its own use any property
of the Company or its Affiliates, without the Company’s consent; (v) is
convicted of, or indicted for, or enters a guilty plea or plea of no contest
with respect to, a felony; (vi) is adjudicated as incompetent or (vii) violates
any federal, state, local or other law applicable to the business of the Company
or engages in any conduct which, in the reasonable judgment of the Company, is
injurious to the business or interests of the Company. However, none of the
foregoing events or conditions will constitute Cause unless the Company provides
Consultant with written notice of the event or condition and thirty (30) days to
cure such event or condition (if curable) and the event or condition is not
cured within such 30-day period.

(d) Termination by Consultant. Consultant may terminate this Agreement at any
time and for any reason upon providing thirty (30) days written notice to
Company with this Agreement being terminated upon the expiration of such thirty
(30) day period, without further obligation or liability of Company, except for
(i) payment of any compensation earned prior to the date of termination,
(ii) any provision of this Agreement that by its terms is to be performed after,
or survives, termination of this Agreement and (iii) with respect to any breach
of this Agreement occurring on or prior to the date of termination.

(e) Within ten (10) days of the termination or expiration of this Agreement for
any reason, Consultant shall return to the Company all Confidential Information
in its possession.

(f) Notwithstanding any of the forgoing, and for the avoidance of doubt, in the
event the Merger Agreement is terminated pursuant to its terms prior to the
Effective Date, this Agreement shall terminate and be of no further force and
effect as of the date of such termination.

7. Tax and Benefits Acknowledgment. Consultant expressly acknowledges and agrees
that it will not be considered an employee of Company for any purpose
whatsoever. Accordingly, Consultant expressly acknowledges that, except as
otherwise provided for in this Agreement or by the terms of any such plans or
programs, neither Dr. Morganroth nor any Covered Person will be eligible to
participate in any employee benefit plans or programs which Company sponsors
during the Consulting Period, including, but not limited to Company’s

 

6



--------------------------------------------------------------------------------

qualified retirement and health and welfare benefit plans. Consultant also
expressly agrees that it will be responsible for the payment of all income and
employment taxes that may be due as a result of the payments made pursuant to
this Agreement, including, but not limited to, FICA, FUTA, federal or state
personal income taxes, state disability insurance taxes, and state unemployment
insurances taxes. Consultant hereby acknowledges that Company will make all
reports that may be required by federal and/or state tax authorities in
connection with compensation paid to Consultant pursuant to this Agreement.

8. Consultant’s Representations, Warranties and Covenants. Consultant hereby
represents, warrants and covenants to Company as follows:

(a) (i) Consultant has the authority to enter into and perform this Agreement,
and (ii), Consultant will not disclose to Company, or use in connection with the
performance of services under this Agreement, any third party confidential or
proprietary information.

(b) During the Term, and for two (2) years after its termination, Consultant and
its service providers, will not, directly or indirectly, accept employment with,
provide services to or consult with, or establish or acquire any interest in,
any business, firm, person, partnership, corporation or other entity which
engages in any business or activity that is the same as or competitive with the
business conducted by the Company in any state of the United States of America
and in any foreign country in which any customer to whom the Company is
providing services or technology is located. Consultant understands that the
restrictions set forth in this Section 8(b) are intended to protect the
Company’s interest in its Proprietary Information, and agrees that such
restrictions are reasonable and appropriate for this purpose.

(c) During the term of this Agreement and for two (2) years after its
termination, Consultant and shall cause the Covered Persons not to, directly or
indirectly, in any way for his, her or its own account, as employee,
stockholder, owner, partner, or otherwise, or for the account of any other
person, corporation or entity: (i) request or cause any of the Company’s
suppliers, customers or vendors to cancel or terminate any existing or
continuing business relationship with the Company; (ii) solicit, entice,
persuade, induce, request or otherwise cause any employee, officer, consultant
or agent of the Company to refrain from rendering services to Company or to
terminate his or her relationship, contractual or otherwise, with Company; or
(iii) induce or attempt to influence any customer or vendor to cease or refrain
from doing business or to decline to do business with the Company or any of its
affiliated distributors or vendors.

(d) Consultant will cause all Covered Persons to conduct themselves in a
professional and ethical manner at all times and will, and will cause all
Covered Persons to, comply with all Company policies as well as all State and
Federal regulations and laws as they may apply to the services, products and
business of the Company.

 

7



--------------------------------------------------------------------------------

(e) Neither the Consultant nor Dr. Morganroth is currently restricted by any
existing employment or non-compete agreement that would conflict with the terms
of this Agreement.

(f) Consultant will indemnify, defend and hold harmless Company, Parent and
their affiliates from and against any and all liabilities, losses, claims,
costs, actions, obligations, fines, damages, expenses, taxes, penalties and
interest, asserted against, imposed upon or incurred by any of Company, Parent
or their affiliates directly or indirectly, by reason of or arising from or
relating to any claims by any governmental authority related to the
classification of Consultant and the Covered Persons as independent contractors.

9. Asset Sale Covenants. On or before the Effective Time, Consultant agrees to
execute all such documents as reasonably necessary or appropriate to effectuate
the transactions contemplated by the Asset Sale, including an Asset Purchase
Agreement substantially in the form of agreement attached hereto as Exhibit A,
with such documents containing customary terms and conditions, including
non-competition and non-solicit covenants running for a period of seven years
from the Effective Time. Consultant also acknowledges that in connection with
the Asset Sale, the Prior Agreement shall be terminated effective as of the
Effective Time, and the 90-day written notice requirement specified therein for
termination shall be waived by Consultant.

10. Compliance Standards. During the term of this Agreement and any renewal
term, Consultant shall comply with all applicable laws, rules and regulations in
the conduct of the services being performed. Consultant agrees to cause
Dr. Morganroth and, if applicable, any other Covered Person, to maintain medical
licenses and insurance as required to carry out the duties described herein.

11. Survival and Severability.

(a) Survival. The provisions of Sections 4-14, inclusive, shall survive
expiration or termination of this Agreement.

(b) Severability. If any provision of this Agreement is declared void or
unenforceable, such provision shall be deemed modified to the extent necessary
to allow enforcement, and all other portions of this Agreement shall remain in
full force and effect.

12. Entire Agreement, Amendments. This Agreement contains the entire and
complete agreement between the parties with respect to the subject matter
hereof, and supersedes all prior oral and/or written agreements with respect to
the subject matter hereof, other than any

 

8



--------------------------------------------------------------------------------

currently effective confidentiality agreement. Any changes to this Agreement
must be in writing and signed by both parties.

13. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and legal representatives of the parties.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

ERESEARCHTECHNOLOGY, INC.       CONSULTANT By:   

/s/ Jeffrey J. Litwin

    By:  

/s/ Joel Morganroth, MD

   Its: President and CEO       Name: Joel Morganroth, MD          Its: Chief
Executive Officer

 

9



--------------------------------------------------------------------------------

Exhibit A

Asset Purchase Agreement

 

10



--------------------------------------------------------------------------------

Exhibit A

ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of [—], 2012 (the “Agreement”), by and among
Joel Morganroth, M.D., P.C. (“Seller”), Joel Morganroth, M.D. (“Shareholder”
and, together with Seller, the “Seller Parties”), and [eRESEARCHTECHNOLOGY,
INC.], a Delaware corporation (“Purchaser”).

RECITALS

WHEREAS, Seller operates in the same business as the Company pursuant to a
consulting arrangement with the Company;

WHEREAS, Shareholder is the sole shareholder of Seller;

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, substantially all of Seller’s assets, including goodwill, on the
terms and conditions set forth herein;

WHEREAS, in connection herewith, Seller has executed and delivered an
Intellectual Property Rights Assignment in the form attached hereto as Annex A,
and a properly executed affidavit prepared in accordance with Treasury
Regulations section 1.1445-2(b) certifying Seller’s non-foreign status in the
form attached hereto as Annex B.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1 Transfer of Purchased Assets. Seller hereby sells, transfers, conveys,
assigns and delivers to Purchaser, and Purchaser hereby acquires from Seller,
for the consideration hereinafter described, all of Seller’s right, title and
interest in and to the following (the “Purchased Assets”):

(a) all Software owned by Seller;

(b) all Patents owned by Seller, as listed on Section 1.1(b) of the Disclosure
Schedules;

(c) all Trademarks owned by Seller, as listed on Section 1.1(c) of the
Disclosure Schedules;

(d) all Copyrights owned by Seller, as listed on Section 1.1(d) of the
Disclosure Schedules;

(e) all Trade Secrets;

 

11



--------------------------------------------------------------------------------

(f) all other Intellectual Property owned by Seller (the assets listed in
subsections (a) through (f) collectively the “Owned Intellectual Property”);

(g) all tangible assets listed on Section 1.1(g) of the Disclosure Schedules;

(h) all rights, including intellectual property rights licensed to or from third
parties, under the contracts listed on Section 1.1(h) of the Disclosure
Schedules (collectively, the “Assumed Contracts”);

(i) all income, royalties, damages and payments due or received on the date
hereof or thereafter under any Assumed Contract or otherwise with respect to the
Purchased Assets in all countries;

(j) all causes of action, demands, judgments, claims (including insurance
claims), indemnity rights, rights to set-off against third parties or other
similar rights of Seller relating to the Purchased Assets;

(k) all books, records, files, data, invoices, literature and artwork of Seller,
including production data, equipment maintenance data, employee and consultant
files (to the extent legally permissible), inventory records, patent prosecution
files and reference catalogs used in connection with the Purchased Assets;

(l) all rights under express or implied warranties from suppliers with respect
to the Purchased Assets;

(m) all rights of Seller under each intellectual property assignment agreement,
and each confidentiality agreement entered into by any officer, director,
employee or consultant of Seller; and

(n) all goodwill associated with Seller’s business.

Notwithstanding anything herein to the contrary, “Purchased Assets” shall not be
deemed to include any accounts receivable.

1.2 Excluded Liabilities. Except obligations arising after the date hereof under
the Assumed Contracts (the “Assumed Liabilities”), Purchaser shall not, by the
execution, delivery and performance of this Agreement or otherwise, assume or
otherwise be responsible for any liability or obligation of any nature of
Seller, or claims of such liability or obligation, matured or unmatured,
liquidated or unliquidated, fixed or contingent, known or unknown, whether
arising out of acts or occurrences prior to, at or after the date hereof,
including, without limitation, any Taxes of Seller or Shareholder or any other
Taxes otherwise imposed with respect to Seller’s business or the Purchased
Assets that are attributable to periods (or portions thereof) ending on or
before the date hereof (the “Excluded Liabilities”).

1.3 Purchase Price. In full payment for the sale, conveyance, assignment,
transfer and delivery of the Purchased Assets:

(a) Purchaser hereby assumes the Assumed Liabilities; and

 

12



--------------------------------------------------------------------------------

(b) Seller herby acknowledges receipt from Purchaser of an amount of cash equal
to $875,000 (the “Purchase Price”).

1.4 Allocation of Purchase Price. The Purchase Price (plus Assumed Liabilities
to the extent properly taken into account under the Code, and the Treasury
Regulations promulgated thereunder), shall be allocated among the Purchased
Assets in accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder (the “Allocation”). The Allocation shall be delivered by
Purchaser to Seller within 60 days of the date hereof. Seller and Purchaser
agree to act in accordance with the Allocation in the preparation and filing of
all Tax Returns (including, without limitation, filing Form 8594 with their
respective United States federal income Tax Returns).

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth on the Section of the Disclosure Schedule corresponding to
the number and paragraph of the representation and warranty to which the
exception relates, Seller hereby represents and warrants to Purchaser as
follows:

2.1 Corporate Organization; Authority. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Pennsylvania, is duly qualified and is in good standing under the laws of each
jurisdiction in which the character of the properties and assets now owned or
held by it or the nature of the business now conducted by it requires it to be
so licensed or qualified. Seller has full corporate power and authority to carry
on Seller’s business as now being conducted. Seller has full corporate power and
authority to execute and deliver this Agreement to perform its obligations
hereunder. The execution and delivery of this Agreement by Seller and the
performance by Seller of its obligations hereunder have been duly authorized by
all necessary corporate action. This Agreement has been duly executed and
delivered by Seller and constitutes the legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, subject to
applicable laws affecting creditors’ rights generally and, as to enforcement, to
general principles of equity, regardless of whether applied in a proceeding at
law or in equity.

2.2 No Conflict; No Consents. The execution and delivery of this Agreement and
the performance of the obligations of Seller hereunder will not (i) violate or
be in conflict with any provision of law, any order, rule or regulation of any
court or other agency of government, or any provision of Seller’s certificate of
incorporation or bylaws, (ii) violate, be in conflict with, result in a breach
of, constitute (with or without notice or lapse of time or both) a default
under, or result in the acceleration of any obligations under, any indenture,
agreement, lease or other instrument to which Seller is a party or by which it
or any of its properties are bound, or (iii) result in the creation or
imposition of any security interest, lien, claim or encumbrance (each an
“Encumbrance”) upon any of the Purchased Assets. No consent, approval or
authorization of or declaration or filing with any Governmental Authority or
other person or entity on the part of Seller is required in connection with the
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

13



--------------------------------------------------------------------------------

2.3 Intellectual Property. The Intellectual Property included within the
Purchased Assets (the “Seller Intellectual Property”) constitutes all of the
Intellectual Property which is necessary for or material to the conduct of
Seller’s business as presently conducted. All such Intellectual Property is
valid, subsisting and enforceable. Seller exclusively owns all right, title and
interest in and to the Owned Intellectual Property, or has a valid and
enforceable right to use all other Seller Intellectual Property, in each case
free and clear of all Encumbrances. To Seller’s knowledge, no third party is
infringing upon, misappropriating or otherwise violating any Seller Intellectual
Property, and Seller is not infringing or misappropriating the intellectual
property of any third party.

2.4 Title to Property; Sufficiency of Assets. Seller has good and valid title to
(or valid leasehold or contractual interests in) all property included in the
Purchased Assets, free and clear of all Encumbrances. This Agreement is
sufficient to convey good and valid title to the Purchased Assets to Purchaser,
free and clear of all Encumbrances.

2.5 Solvency. Seller is not insolvent and will not be insolvent as a result of
the transactions contemplated herein.

2.6 Litigation. There is no litigation or proceeding pending or, to Seller’s
knowledge, threatened against Seller or with respect to Seller’s business or the
Purchased Assets.

2.7 Brokers. There is no investment banker, broker, finder, consultant or other
intermediary that has been retained by, or is authorized to act on behalf of,
Seller who is entitled to any fee or commission upon consummation of the
transactions contemplated by this Agreement.

2.8 Taxes. Seller has timely filed (taking into account any extensions of time
for such filings that have been properly and timely requested by Seller) all Tax
Returns that were required to be filed. All such Tax Returns are complete and
accurate in all material respects. All Taxes owed by Seller (whether or not
shown on any Tax Return) have been paid. There are no pending or threatened
audits, investigations, disputes, notices of deficiency, claims or other actions
for or relating to any liability for Taxes of Seller. Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency. None of the transactions
contemplated hereby are subject to withholding under Section 1445 of the Code or
otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

3.1 Corporate Organization; Authority. Purchaser is a company duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full power and authority to consummate the transactions contemplated by
this Agreement. Purchaser has full corporate power and authority to execute and
deliver this Agreement to perform its obligations hereunder. The execution and
delivery of this Agreement by Purchaser and the performance by Purchaser of its
obligations hereunder have been duly authorized by all necessary corporate

 

14



--------------------------------------------------------------------------------

action. This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable
against it in accordance with its terms, subject to applicable laws affecting
creditors’ rights generally and, as to enforcement, to general principles of
equity, regardless of whether applied in a proceeding at law or in equity.

ARTICLE IV

COVENANTS; AGREEMENTS

4.1 Non-Competition.

(a) Neither Seller Party shall, without the prior written consent of Purchaser,
for a period of seven years from the date hereof, directly or indirectly, accept
employment with, provide services to or consult with, or establish or acquire
any interest in, any business, firm, person, partnership, corporation or other
entity which engages in any business or activity that is the same as or
competitive with the business conducted by the Company in any city or county in
California, or any city, county, state, region, territory or place elsewhere in
the United States or in any foreign country in which any customer to whom the
Company is providing services or technology is located.

(b) Neither Seller Party shall, for a period of seven years from the date
hereof, and the Seller Parties shall cause the Covered Persons not to, directly
or indirectly, in any way for his, her or its own account, as employee,
stockholder, owner, partner, or otherwise, or for the account of any other
person, corporation or entity: (i) request or cause any of the Company’s
suppliers, customers or vendors to cancel or terminate any existing or
continuing business relationship with the Company; (ii) solicit, entice,
persuade, induce, request or otherwise cause any employee, officer, consultant
or agent of the Company to refrain from rendering services to Company or to
terminate his or her relationship, contractual or otherwise, with Company; or
(iii) induce or attempt to influence any customer or vendor to cease or refrain
from doing business or to decline to do business with the Company or any of its
affiliated distributors or vendors.

(c) Each Seller Party acknowledges that the restrictions contained in this
Section are reasonable and necessary to protect the legitimate interests of
Purchaser and that any breach by a Seller Party of any provision hereof will
result in irreparable injury to Purchaser. Each Seller Party acknowledges that
in addition to all remedies available at law, Purchaser shall be entitled to
equitable relief, including injunctive relief, and an equitable accounting of
all earnings, profits or other benefits arising from such breach and shall be
entitled to receive such other damages, direct or consequential, arising from
such breach as may be appropriate.

4.2 Further Assurances. From and after the date hereof, each of Seller and
Purchaser agrees to use its reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things reasonably necessary or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement and convey unencumbered title
and ownership of the Purchased Assets to Purchaser. Without limiting the
foregoing, Seller agrees to cooperate and use reasonable best efforts to give
all notices, obtain all consents, waivers, agreements and approvals, and
prepare, execute and file all certificates,

 

15



--------------------------------------------------------------------------------

applications, agreements, conveyances and other documents, or cause to be done
any of the foregoing, as may be necessary or desirable in order to consummate
the transactions contemplated by this Agreement and convey unencumbered title
and ownership of the Purchased Assets to Purchaser.

4.3 Indemnification. Seller covenants and agrees to indemnify and hold Purchaser
and its Affiliates harmless from and against, and to reimburse Purchaser and its
Affiliates for, any claim for any losses, damages, liabilities or expenses,
including counsel fees, incurred by Purchaser or its affiliates by reason of or
arising from (i) any misrepresentation or breach of any representation or
warranty of Seller contained in this Agreement or in any Schedule or Annex
delivered hereunder, and (ii) all Excluded Liabilities. The foregoing
indemnification shall be the sole and exclusive remedy for damages available to
Purchaser for misrepresentation or breach of any representations or warranties
contained herein; provided that the foregoing shall not be construed as limited
in any way the remedies that may be available to Purchaser in the event of fraud
relating to the representations or warranties made by Seller in this Agreement.
The aggregate liability of Seller pursuant to clause (i) of this Section 4.3
shall not exceed the Purchase Price.

4.4 Taxes on Sale. The responsibility for paying all transfer, documentary,
sales, use, registration, value-added and other similar Taxes (including all
applicable real estate transfer Taxes) and related fees (including any
penalties, interest and additions to Taxes) (collectively, “Transfer Taxes”)
incurred in connection with this Agreement and the transactions contemplated
hereby will be borne by Seller.

ARTICLE V

MISCELLANEOUS

5.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Affiliate” means, with respect to an entity, any other entity that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such entity;

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Copyrights” means all U.S. and foreign registered copyrights, mask work
rights, mask work registrations, copyright applications and unregistered
copyrights;

(d) “Covered Persons” means Seller and its agents and employees.

(e) “Governmental Authority” means (i) any government or any foreign, federal,
state, department, local authority, arbitral body or other political subdivision
thereof, (ii) any governmental body, agency, authority (including any central
bank, taxing authority or transgovernmental or supranational entity or
authority), minister or instrumentality (including any court or tribunal)
exercising executive, legislative, judicial, regulatory or administrative

 

16



--------------------------------------------------------------------------------

functions of or pertaining to government, or any notified body, (iii) the
Financial Industry Regulatory Authority, Inc., or (iv) Nasdaq.

(f) “Intellectual Property” means any or all of the following and all rights
therein in any jurisdiction: (i) Patents, (ii) inventions (whether patentable or
not), invention disclosures, trade secrets, proprietary information and data
(including any business plans, designs, technical data, customer data, financial
information, pricing and cost information, bills of material, or other similar
information), and know how, (iii) Copyrights, (iv) rights in databases and data
collections (including knowledge databases, customer lists and customer
databases) under the laws of the United States or any other jurisdiction,
whether registered or unregistered, and any applications for registration
therefor (v) industrial designs and any registrations and applications therefor
and unregistered design rights throughout the world, (vi) Trademarks, (vii) URL
and domain name registrations, (viii) Software, (ix) all claims and causes of
action arising out of or related to infringement or misappropriation of any of
the foregoing and (x) any similar, corresponding or equivalent rights to any of
the foregoing.

(g) “Patents” means all U.S. and foreign patents and applications therefor and
all reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof;

(h) “Software” means any computer program, operating system, applications
system, firmware or software code of any nature, whether operational, under
development or inactive, including all object code, source code, data files,
rules, definitions or methodology derived from the foregoing and any
derivations, updates, enhancements and customization of any of the foregoing,
processes, know-how, operating procedures, methods and all other Intellectual
Property embodied with the foregoing, technical manuals, user manuals and other
documentation thereof, whether in machine-readable form, programming language or
any other language or symbols and whether stored, encoded, recorded or written
on disk, tape, film, memory device, paper or other media of any nature.

(i) “Tax” or “Taxes” means any federal, state, local, foreign or other tax,
duty, levy, impost, fee, assessment or other governmental charge, including
without limitation income, gross receipts, business, occupation, escheat,
franchise, property, payroll, documentary, personal property, sales, transfer,
use, employment-related, commercial rent, occupancy, franchise or withholding
taxes, registration, value added, alternative or add-on minimum, estimated, or
other tax of any kind whatsoever and any premium, together with any interest,
penalties, surcharges, fines and additions attributable to or imposed with
respect to the foregoing and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person;

(j) “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information, including
any schedule or attachment thereto, and including any amendment thereof, filed
with or submitted to, or required to be filed with or submitted to, any Tax
authority or other governmental entity;

(k) “Trademarks” means all U.S. and foreign trademarks, common law trademark
rights, service marks, trade dress, logos, trade names, corporate names, all
rights

 

17



--------------------------------------------------------------------------------

arising from the use of or existing in connection with domain names, and all
goodwill associated with the foregoing, and all registrations and applications
for registration of any of the foregoing; and

(l) “Trade Secrets” means all worldwide trade secret rights and other rights in
know how and confidential or proprietary information.

5.2 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered or sent if delivered personally or sent by email or facsimile
(providing confirmation of transmission if via facsimile) or sent by prepaid
overnight carrier (providing proof of delivery) to the parties at the following
physical or email addresses or facsimile numbers (or at such other addresses or
facsimile numbers as from time to time may be specified by the parties by like
notice):

if to Seller, to:

Joel Morganroth MD, PC

1300 Ben Franklin Drive #701

Sarasota, FL 34236

Attention: Joel Morganroth MD

email: jmorganroth@ert.com

if to Purchaser, to:

[insert]

Attention:

Facsimile:

5.3 Expenses. Each party hereto shall pay its own expenses incident to this
Agreement and the transactions contemplated herein. Seller shall pay the sales
and use taxes resulting from the transfer of the Purchased Assets pursuant to
this Agreement.

5.4 Survival. All representations and warranties made herein shall survive for
two years after the date hereof and any claim for indemnification must be made
within that period. The covenants and agreements of the parties hereto shall
survive indefinitely, or for such shorter period as is set forth therein.

5.5 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the parties hereto and their
successors and permitted assigns.

5.6 Assignment. This Agreement shall not otherwise be assignable by Seller
without the prior written consent of Purchaser, and any assignment to the
contrary shall be null and void. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their successors and permitted assigns.

 

18



--------------------------------------------------------------------------------

5.7 Entire Agreement. This Agreement, including the Disclosure Schedules, and
the instruments to be executed in connection herewith shall constitute the
entire agreement among the parties with respect to the matters covered hereby
and thereby and shall supersede all previous written, oral or implied
understandings among them with respect to such matters.

5.8 Severability. In the event that any one or more of the provisions or parts
of a provision contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement or any other jurisdiction, but this
Agreement shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.

5.9 Amendment and Waiver. This Agreement may only be amended or modified in
writing signed by the party against which enforcement of such amendment or
modification is sought. Any term or condition of this Agreement may be waived at
any time by the party or parties entitled to the benefit thereof, but only by a
written notice signed by the party or parties waiving such term or condition.

5.10 Public Announcement. Except as may be required by law or regulation,
neither party shall publicly disclose the existence or any of the terms of this
Agreement or any dealings between the parties in connection with the subject
matter hereof without the prior written approval of the other.

5.11 Governing Law. This Agreement and all disputes, claims or controversies
arising out of or relating to this Agreement, or the negotiation, validity or
performance of this Agreement or the transactions contemplated hereby, shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to its rules of conflicts of law.

5.12 Jurisdiction and Venue. Each of the parties hereby irrevocably and
unconditionally (i) consents to submit to the jurisdiction of the Court of
Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction over the matter is vested in the federal courts, any court of the
United States located in the State of Delaware, for any litigation arising out
of or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, or the transactions contemplated hereby, (ii) agrees not to
commence any litigation relating thereto except in such courts, (iii) waives any
objection to the laying of venue of any such litigation in such courts and
(iv) agrees not to plead or claim in such courts that such litigation brought
therein has been brought in any inconvenient forum. Each of the parties hereto
agrees, (A) to the extent such party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such party’s agent for acceptance of legal process, and (B) that
service of process may also be made on such party by prepaid certified mail with
a proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service. Service made pursuant to (A) or
(B) above shall have the same legal force and effect as if served upon such
party personally within the State of Delaware. For purposes of implementing the
parties’ agreement to appoint and maintain an agent for service of process in
the State of Delaware, Parent does hereby appoint The

 

19



--------------------------------------------------------------------------------

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19081 as such agent

5.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original agreement, but all of which together
shall constitute one and the same instrument.

5.14 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms.

5.15 Guaranty. Shareholder hereby guarantees the due, prompt and faithful
performance and discharge by, and compliance with, all of the obligations
covenants, terms conditions and undertakings of Seller under this Agreement in
accordance with the terms hereof. This guaranty is a guaranty of both payment
and performance.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed on its behalf by its duly authorized officer, all as of
the day and year first written above.

 

eRESEARCHTECHNOLOGY, INC. By:  

 

Name:   Title:   JOEL MORGANROTH, M.D., P.C. By:  

 

Name:   Joel Morganroth, M.D. Title:   CEO SHAREHOLDER

 

Name:   Joel Morganroth, M.D.

[Signature Page to Asset Purchase Agreement]